Assumpsit on an account annexed to recover for groceries delivered to the family of Charles Butler, the son of the defendant. Plea, the general issue. Verdict for plaintiffs for $76.49. Defendant moved for a new trial. The issue involved in this case was one of fact only. The rescript says: "The facts and testimony, as well as the circumstances, so strongly negative the plaintiffs’ claim of an original promise that the verdict should not be allowed to stand.”Motion sustained. Verdict set aside.McGillicuddy & Morey, for plaintiffs. W. IL Judkins, for defendant.